Russell, C. J.
1. The motion to dismiss the writ of error on the ground that it was prematurely sued out is without merit.
2. An injunction should not be granted to restrain the sale of collateral deposited with a creditor to secure payment of a note which is past due, merely because the collateral, due to the depression of the times, will not bring its full value, or because the lender, at the time that he accepted the note, orally agreed to extend the time of payment thereof for as much as one year, where there is in the petition no allegation that the note was obtained by fraud, or that the defendant is insolvent.
*194No. 8808.
July 16, 1932.
3. A mere allegation tliat a majority of the stockholders of a bank, having the power to revise, modify, and repeal the acts of the board of directors, extended the time of payment upon a note owing to the bank, which was past due, for ninety days, without stating when, where, and by what authority said meeting of stockholders was held, adds nothing which would enable the petition to withstand a general demurrer.
4. The court erred in the allowance of the amendment and in overruling the general demurrer. Judgment reversed.

All Hie Justices concur.

Tyson & Tyson, for plaintiffs in error.
Paul J. Varner and M. Price, contra.